Citation Nr: 1825345	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for prostate cancer and/or residuals of prostate cancer.  

3.  Entitlement to an initial rating in excess of 30 percent as of August 14, 2012, and prior to June 19, 2014, for coronary artery disease (CAD).  

4.  Entitlement to special monthly compensation (SMC) based on housebound status as of August 14, 2012, and prior to June 19, 2014.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2012 rating decision granted service connection for CAD and assigned a 60 percent rating as of July 21, 2003; a 100 percent rating as of July 7, 2008; a 60 percent rating as of November 1, 2008; and a 30 percent rating as of August 14, 2012.  An October 2012 notice of disagreement (NOD) only disagreed with the 30 percent rating; the Veteran did not express dissatisfaction with the 
60 percent rating.  An October 2014 rating decision assigned a 60 percent rating as of June 19, 2014.  Accordingly, the Board has characterized the issue as entitlement to an initial rating in excess of 30 percent as of August 14, 2012, and prior to June 19, 2014.  

The September 2012 rating decision also granted SMC from July 21, 2003, to April 1, 2010.  An October 2012 rating decision granted SMC from April 1, 2010, to August 14, 2012.  An October 2014 rating decision granted SMC as of June 19, 2014.  

The issue of service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  In a March 2004 rating decision, the AOJ denied service connection for prostate cancer; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the March 2004 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran's cardiac symptoms more nearly approximate a workload of greater than three but not greater than five METs resulting in dyspnea and angina as of August 14, 2012, and prior to June 19, 2014.  

4.  The AOJ determined that the Veteran is precluded from maintaining gainful employment due solely to his service-connected acquired psychiatric disorder, and the Veteran's other service-connected disabilities are independently rated at 
60 percent or more as of August 14, 2012, and prior to June 19, 2014.


CONCLUSIONS OF LAW

1.  The March 2004 decision denying the claim of entitlement to service connection for prostate cancer is final.  38 U.S.C. § 7105 (2000); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has been received since the March 2004 decision to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for an initial disability rating of 60 percent, but no higher, for CAD as of August 14, 2012, and prior to June 19, 2014, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).  

4.  The criteria for SMC based on housebound status have been met as of August 14, 2012, and prior to June 19, 2014.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for prostate cancer.  

In March 2004, the AOJ denied service connection for prostate cancer based on the lack of a diagnosis of prostate cancer.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the March 2004 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the March 2004 decision.  

VA treatment records indicate a history of prostate cancer status post prostatectomy.  10/02/2014, CAPRI, pp. 26, 37.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether the Veteran has been diagnosed with prostate cancer.  Therefore, the claim of service connection for prostate cancer is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for CAD as of August 14, 2012, and prior to June 19, 2014, evaluated under Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 100 percent rating is warranted for documented CAD resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent.  A 30 percent rating is warranted for workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 10 percent rating is warranted for workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, DC 7005.  

Some of the pertinent medical evidence of record describes the Veteran's functional exertional capacity in terms of "METs" values, representing "Metabolic Equivalent of Task."  Briefly, as pertinent to this case, the Board observes that VA's heart disability benefits questionnaires explain that "1-3 METs" is consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for one to two blocks.  A range of ">3-5 METs" is consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (4 mph).  A range of ">5-7 METs" is consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing the lawn with a push mower, and heavy yard work (digging).  A range of ">7-10 METs" is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  (The VA heart disability benefits questionnaire is available at https://www.vba.va.gov/pubs/forms/VBA-21-0960A-4-ARE.pdf?).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 60 percent, but no higher, is warranted for CAD as of August 14, 2012, and prior to June 19, 2014.  

A June 2012 VA examination by a cardiac fellow indicates a workload of more than three but no more than five METs.  The examiner explained that METs are easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The examiner indicated the presence of chronic congestive heart failure (CHF).  06/02/2012, VA Examination.  

In August 2012, a different VA examiner stated that the indication of chronic CHF by the June 2012 VA examiner was inadvertently in error, as there is no history of chronic CHF.  The examiner went on to opine that the Veteran has a workload of more than five but no more than seven METs based on a review of the treatment records.  The examiner did not explain how she reached her conclusion and her opinion was not based on an in-person examination.  08/14/2012, VA Examination.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the competent and probative evidence is at least in equipoise as to whether cardiac symptoms result in a workload of more than three but no more than five METs as of August 14, 2012, and prior to June 19, 2014; thus, a 60 percent rating is warranted for that period.  Indeed, when looking at the overall cardiac disability picture for this period, the Board gives the June 2014 and August 2014 examination reports equal weight.  However, the Board finds that a higher rating is not warranted, as the Board finds that the weight of the competent and probative evidence is against finding chronic CHF or left ventricular dysfunction with an ejection fraction of less than 
30 percent during the relevant period.  As explained by the August 2012 VA examiner, the notation of chronic CHF by the June 2012 VA examiner appears to be in error, as the treatment records do not indicate chronic CHF, and the only episode of myocardial infarction occurred in 2002.  The evidence of record does not contain an echocardiogram or LVEF during the period on appeal.  Indeed, the most recent prior echocardiogram in July 2011 indicated LVEF of 65 percent with normal left ventricle wall function.  10/02/2014, CAPRI, p. 474.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his heart disease based on the evidence.  See 38 C.F.R. § 4.104.  The Board notes that the benefit of the doubt has been applied, where applicable.  

III.  SMC

"SMC is available when, 'as the result of service-connected disability,' a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011) (citing 38 U.S.C. §1114(k)-(s)).  Section 1114(l) provides five distinct ways for a veteran, "as the result of service-connected disability," to qualify for this rate of SMC:  (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with 5/200 visual acuity or less; (4) being permanently bedridden; or (5) having "such significant disabilities as to be in need of regular aid and attendance."  38 U.S.C. § 1114(l).

Under 38 U.S.C. § 1114(s), SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and either of the following are met:  (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he or she is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  Id.  

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that if the evidence supports a finding of total disability based on individual unemployability (TDIU) based solely upon a single service-connected disability, then such TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C. § 1114(s).  22 Vet. App. 280, 293 (2008).  

A March 2004 rating decision granted TDIU based solely on the Veteran's service-connected acquired psychiatric disorder.  Indeed, the record shows that PTSD was the Veteran's only service-connected disability in March 2004.  Now, as discussed above, the Board has herein assigned an initial rating of 60 percent for CAD as of August 14, 2012, and prior to June 19, 2014.  The Veteran is also service-connected for a scar, rated as noncompensable.  As TDIU is solely predicated upon the Veteran's service-connected acquired psychiatric disorder, and the additional service-connected disabilities are independently ratable at 60 percent or more, the criteria for SMC based on housebound status have been met as of August 14, 2012, and prior to June 19, 2014.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for prostate cancer is granted.  

An initial rating of 60 percent, but no higher, for coronary artery disease as of August 14, 2012, and prior to June 19, 2014, is granted.  

SMC based on housebound status is granted as of August 14, 2012, and prior to June 19, 2014.  


REMAND

It is unclear whether the indication of prostate cancer in the treatment records is based on review of diagnostic reports or based solely on the Veteran's self-reported medical history.  Accordingly, the AOJ should obtain a medical opinion as to whether the Veteran has a history of prostate cancer and any associated residuals, to include due to treatment for prostate cancer.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA oncologist provide an opinion as to whether the record demonstrates a history of prostate cancer.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  State whether the record demonstrates a history of prostate cancer.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If the record demonstrates a history of prostate cancer, identify all residuals of the disease and treatment that are currently present (or present at any time during the period of August 15, 2011, to present).  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.



(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


